UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Stanley Taylor,                                                               3/19/2020

                                 Plaintiff,
                                                             1:17-cv-01424 (MKV) (SDA)
                     -against-
                                                             ORDER
 City of New York (Dep’t of Sanitation), et al.,

                                 Defendants.



STEWART D. AARON, United States Magistrate Judge:

         The Court previously scheduled a status conference by telephone on April 7, 2020 at 2:00

p.m. (See ECF No. 54.) The telephone conference shall go forward as previously scheduled, but

the Parties shall each separately call (888) 278-0268 (or (214) 765-0479) and enter access code

6489745.

         This Order supersedes the calling instructions previously provided.

         No later than March 20, 2020, Defendants shall serve this Order upon pro se Plaintiff by

email.

SO ORDERED.

DATED:          New York, New York
                March 19, 2020

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
